Citation Nr: 0622534	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to March 1, 2002, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1960 to June 1971.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified in support of his claim at a hearing 
held at the RO in June 2005.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The RO received the veteran's initial claim for service 
connection for PTSD on May 27, 1998.  

3.  The RO denied this claim in a rating decision dated 
December 1998 based, in part, on a finding that an incomplete 
set of service department records reflected no service in 
Vietnam.

4.  The veteran initiated, but did not perfect, an appeal of 
the RO's December 1998 rating decision.

5.  The RO received the veteran's second claim for service 
connection for PTSD on March 1, 2002.

6.  In February 2003, the Board reopened and granted the 
veteran's claim based on information found in the veteran's 
service department records.



CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 27, 
1998, for a grant of service connection for PTSD, have been 
met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.157, 3.159, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has strictly complied with the notification and assistance 
provisions of the VCAA.  Even assuming otherwise, a remand 
for additional notification and/or assistance is unnecessary.  
Rather, given the favorable disposition in this case, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 1996).  
The Court further held that VCAA notice must inform the 
claimant that, if his service connection claim is granted, a 
disability rating and effective date will be assigned such 
award.  Id. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for service connection for PTSD before granting 
that claim in February 2003.  The veteran then appealed the 
effective date assigned the grant of service connection.  The 
veteran's appeal thus ensues not from the original service 
connection claim, but from a notice of disagreement, which 
raised a new claim for an earlier effective date.  In April 
2006, the RO sent the veteran VCAA notice pertaining to this 
newly raised claim.  The content of this notice letter 
reflects compliance with the requirements of the law as found 
by the Court in Dingess/Hartman.  Therein, the RO 
acknowledged the veteran's claim for an earlier effective 
date, informed him of the evidence necessary to support that 
claim, and identified the type of evidence that would best do 
so.  The RO advised the veteran to identify or send directly 
to VA all evidence not already of record, which was pertinent 
to the matter of when his disability first manifested.  

The timing of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Pelegrini II; however, this timing defect constitutes 
harmless error.  First, as explained below, the April 2006 
notice letter satisfies the content requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
assigned the effective date at issue, the only way that VA 
could now provide notice prior to initial adjudication would 
be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  As such, the veteran is in no 
way prejudiced by having been provided notice after the 
initial RO decision.  Rather, he was afforded the appropriate 
opportunity to identify or submit additional evidence prior 
to the RO's subsequent adjudication of his claim for an 
earlier effective date and the Board's consideration of his 
appeal.  With regard to the duty to notify, the VCAA simply 
requires that VA give a claimant an opportunity to submit 
information and evidence in support of his claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

B.  Duty to Assist

VA made reasonable efforts to obtain relevant records in 
support of the veteran's claim for an earlier effective date.  
38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, 
following the RO's inquiries, the veteran did not identify 
any outstanding, pertinent records to be secured.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an earlier effective date for a grant of 
service connection for PTSD.  Under the laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2005).  

Generally, the effective date of the grant of service 
connection is the date following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).  

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2005).  However, where the 
new and material evidence that reopened the claim consists of 
service department records (since it is considered these 
records were lost or misplaced), the effective date is to 
agree with the evaluation or date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to rules on original claims filed within one year 
after separation from service.  38 C.F.R. § 3.400(q)(2) 
(2005).  

In Spencer v. Brown, 4 Vet. App. 283 (1993), the Court 
explained the following: 

[W]here the claim is reopened on the 
basis of new and material evidence from 
service department reports, VA has 
consistently treated it as a true 
'reopening' of the original claim and a 
review of the former disposition in light 
of the service department reports which 
were considered to have been lost or 
mislaid, and the award of benefits is 
made retroactive to the date of the 
original claim.  See 38 C.F.R. § 
3.400(q)(2) (1991); VA G.C. Digested 
Opinion, July 17, 1984 (stating that 
§ 3.400(q)(2) reflects 'a longstanding VA 
policy treating supplemental service 
department records correcting prior 
erroneous reports as providing a basis 
for an award for benefits based on the 
veteran's original claim' . . . .) 

Spencer, 4 Vet. App. at 293.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, the RO received the veteran's initial claim for 
service connection for PTSD in June 1998.  The RO denied this 
claim in a rating decision dated December 1998 based, in 
part, on a finding that an incomplete set of service 
department records reflected no service in Vietnam.  (The RO 
also denied the claim on the basis that the veteran had not 
been diagnosed with PTSD; however, at that time, there was a 
medical opinion of record indicating that, if the veteran 
served in Vietnam, as alleged, such service supported a PTSD 
diagnosis.)  

Thereafter, the veteran initiated an appeal of the RO's 
December 1998 rating decision by filing a notice of 
disagreement in February 1999.  However, after the RO issued 
a statement of the case in response, the veteran did not 
perfect his appeal by filing a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or any other document that could be 
construed as a substantive appeal of the RO's December 1998 
rating decision.  That rating decision thus became final and, 
in order to reopen it, the veteran was required to submit new 
and material evidence.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

The veteran did not submit another claim for service 
connection for PTSD, formal or otherwise, until March 1, 
2002.  Thereafter, in conjunction with that claim, the RO 
associated additional service department records with the 
veteran's claim file.  Based on information found in these 
newly available service department records, the RO reopened 
and granted the veteran's claim by rating decision dated 
February 2003.  

In various written statements submitted during the course of 
this appeal and during a hearing held at the RO in June 2005, 
the veteran asserted that the grant of service connection for 
PTSD should be assigned an effective date prior to March 1, 
2002, one that corresponds either to the date of his 
discharge from service, or to the date he filed his initial 
claim for service connection for PTSD.  He argued that the RO 
eventually granted his claim based on service department 
records that were available, but not of record, immediately 
after his discharge from service.  He claimed that he did not 
perfect his appeal of the RO's December 1998 rating decision 
denying service connection for PTSD because the rationale of 
that decision frustrated and angered him and caused him to 
give up.  His mental state allegedly interfered with his 
motivation to fight the RO's findings that he had not been 
diagnosed with PTSD and had not served in Vietnam.

In light of the fact that the veteran's initial claim of 
entitlement to service connection for PTSD was reopened and 
granted on the basis of information found in service 
department records that were not of record at the time of the 
RO's initial decision, the Board must assign an effective 
date for the grant of service connection for PTSD that 
corresponds to the date of receipt of the initial claim, 
which, in this case, is May 27, 1998.  

In conclusion, the criteria for entitlement to an earlier 
effective date for a grant of service connection for PTSD 
have been met.  The evidence in this case supports the 
veteran's claim; such claim must therefore be granted.


ORDER

An effective date of May 27, 1998, for a grant of service 
connection for PTSD, is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


